Case 2:15-cv-00261-SPC-MRM Document 18 Filed 09/10/21 Page 1 of 3 PageID 183




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

SECTION    23    PROPERTY
OWNER’S ASSOCIATION, INC.,

             Plaintiff,

v.                                               Case No.: 2:15-cv-261-SPC-MRM

JANE B. ROBINSON, ALBERT
M. ROBINSON,

              Defendants.
                                          /

                                        ORDER 1

       Before the Court is Defendant Albert Robinson’s Motion for an Order to

Mail the Certified Order Through the U.S.P.S. (Doc. 16). He requests that the

Court order the Clerk to mail a certified copy of a 2015 remand order (Doc. 9)

to the state court clerk. The Court denies the Motion.

       Section 23 Property Owners Association, Inc. sued in state court.

Robinson removed based on a federal question and diversity.                       Yet the

Complaint lacked federal jurisdiction. Without subject-matter jurisdiction, the

Court remanded this action to state court. (Doc. 9). Robinson argues (similarly




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:15-cv-00261-SPC-MRM Document 18 Filed 09/10/21 Page 2 of 3 PageID 184




to the argument he made in his separate action: 2:15-cv-261) that this case was

never remanded to state court because the Clerk did not mail the remand order

to the state court clerk as required by 28 U.S.C. § 1447(c).

         Robinson’s contention fails.        As the docket shows, the Clerk mailed

certified copies to the state court on May 12, 2015. Part of Robinson’s confusion

may be that CM/ECF does not show ministerial events like Clerk’s Office

mailings on the publicly viewable docket. But the full docket clearly states

that a certified copy was mailed to the Clerk of the Circuit Court of the

Twentieth        Judicial    Circuit    in   and    for   Charlotte       County,   Florida.

Correspondingly, the state-court docket reflects the receipt of the certified

remand order on May 14, 2015. 2 The Court was divested of jurisdiction by the

time the Clerk mailed the certified remand order. E.g., Shapiro v. Logistec

USA, Inc., 412 F.3d 307, 312 (2d Cir. 2005) (“Section 1447(d) establishes that

once a section 1447(c) remand order has been mailed to the state court

pursuant to the latter section, federal jurisdiction is at an end.”).

         Accordingly, it is now

         ORDERED:

         Defendant Albert Robinson’s Motion for an Order to Mail the Certified

Order Through the U.S.P.S. (Doc. 16) is DENIED.




2   The state case is in Charlotte County, and its number is 14-601-CC.




                                               2
Case 2:15-cv-00261-SPC-MRM Document 18 Filed 09/10/21 Page 3 of 3 PageID 185




      DONE and ORDERED in Fort Myers, Florida on September 10, 2021.




Copies: All Parties of Record




                                     3
